Citation Nr: 9919533	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to improved death pension benefits based on 
income.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran, who apparently had active service from September 
1947 to September 1952 and from September 1954 to September 
1962, died in July 1976.

This appeal arises from a September 1996 decision denying the 
claim of the appellant for improved death pension benefits by 
reason of excessive income.

A hearing before the undersigned Acting Member of the Board 
of Veterans' Appeals (Board) was conducted in September 1997.  
The appellant's claim was remanded in March 1998 and was 
returned to the Board in May 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed 
disposition of the appellant's appeal was obtained by the 
originating agency.

2.  The appellant's countable annual income for Department of 
Veterans Affairs (VA) purposes, as of October 1, 1996, was 
more than $5,527.


CONCLUSION OF LAW

The countable annual income of the appellant, as of October 
1, 1996, was excessive for purposes of improved death pension 
benefits.  38 U.S.C.A. §§ 1503, 1541, 5107 (West 1991); 38 
C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded and the relevant facts 
in this case are not in dispute.  No further assistance is 
warranted.  38 U.S.C.A. § 5107(a).  The question to be 
resolved is whether the appellant's net countable annual 
income, as of October 1, 1996, for purposes of entitlement to 
improved death pension benefits, was excessive.  Pertinent 
regulations provide that, among other criteria, improved 
death pension benefits will be paid if the countable income 
of the appellant does not exceed applicable income 
limitations.  The applicable income limitation under 
38 C.F.R. § 3.23 for a surviving spouse with no dependents, 
as of October 1, 1996,, was $5,527.

In a September 1996 application for pension benefits the 
appellant reported that her monthly income was $758 from 
Social Security, which included a Medicare premium, and an 
additional $377 from retirement benefits, for an annual 
income of $13,620.  She does not dispute that the Social 
Security benefits and retirement income are countable income 
for VA death pension benefits.  This income may be reduced by 
annual unreimbursed medical expenses which exceed 5 percent 
of the maximum annual pension rate, $5,527; the record shows 
that the unreimbursed medical expenses reported by the 
appellant for the period from October 1, 1996, through 
September 30, 1997, included the monthly Medicare premium as 
well as supplemental insurance and pharmacy costs and totaled 
$5,921.

The $5,921 in unreimbursed medical expenses must be reduced 
by $276, 5 percent of the maximum annual pension rate, to 
determine that the amount of the annual unreimbursed medical 
expense deductible is $5,645.  After subtracting $5,645 from 
$13,620, the appellant's countable income for purposes of 
determining her initial entitlement to improved death pension 
benefits is $7,975.  Accordingly, it must be concluded that 
the countable annual income of the appellant, as of October 
1, 1996, was excessive for purposes of improved death pension 
benefits.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.273.


ORDER

As of October 1, 1996, the appellant's countable annual 
income was excessive for entitlement to improved death 
pension benefits.  The appeal is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

